DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. 
With respect to the last office action, Applicant amendments claims, discusses the claims limitations, the prior arts of record, the office action and further argues that the PARs do not teach the amended claims limitations (see Applicant’s Remarks).
In response, Examiner notes Applicant arguments, however as further discloses in the primary PAR (PPAR or Eldering), locally generated animated newscast can be generated or created by accessing news content from any of the information sources….can transform the text only news content into a multimedia animated broadcast….text only content retrieved from whatever source can be converted into a programming streaming with both audio and video components (does not included the source media) can be transmitted along with the source media or other source media (see  Col.12, line 53-Col.13, line 3-not limited) and further generates other local content based on the source information. ELDERING discloses creating customized program content using meta fields and profile information to generated supplemental content based on content metadata that is associated with the source media and preferences of consumer(s) (figs.2-6+, 11+, Col.6, line 13-Col.7, line 35, Col.9, line 50-Col.11, line 52 and Col.14, line 44-Col.17, line 40), BUT appears silent as to generating supplemental content based on a subset of the content metadata that is associated with a first portion of the source media and preferences; However, in the same field of endeavor, FERMAN discloses audio/visual management system and further discloses generating supplemental content based on a subset of the content metadata that is associated with a first portion of the source media and preferences (figs.1-51, [0094-0097], [0108-0113], [0116-0121] and [0258-0277]), content metadata: content profile(s), actor, descriptors, title, program views with set of fields, keyframes, etc., associated with video summary, trailers, etc.. as discussed below. Hence he amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection. This office action is made FINAL.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELDERING et al (9,602,884) in view of FERMAN et al (2002/0059584)
	As to claim 1-2, ELDERING discloses creating customized programming content and further discloses a computer-implemented method for providing supplemental content along with source media, the method comprising:
            Receiving (figs.4-6, Headend “HE”) source media (Audio/Video/text) and content metadata associated with the source media (Col.5, line 36-Col.6, line 64 and Col.7, lines 44-Col.8, line 48--fields of metadata, meta classes, etc. associated with the source media); generating local supplemental content based on information of one or more sources including a virtual companion based on the content metadata and preferences of one or more media consumers, where the supplemental content does not include the source media (Col.9, lines 30-59, Col.13, line 61-Col.14, line 43 and Col.15, line 15-Col.17, line 40), note fields of metadata, generates targeted content descriptor, Ad segments, weather segments, etc., integrated with the stream based on profile, preferences, viewing habits, etc.); the HE uses the fields to generates supplemental content: local content, ads, weather, traffic, etc., including a virtual companion based on the content metadata or fields and preferences of one or more media consumers, the HE generates targeted content descriptor, Ad segments, weather segments, etc., integrated with the stream based on profile, preferences, viewing habits, etc. with the fields); generating supplemental content to be delivered by the virtual companion (Col.2, lines 15-23, Col.12, line 53-Col.13, line 3, Col.14, line 53-Col.15, line 14 and Col.20, line 50-Col.21, line 7-the stream includes locally generated virtual animated human voice, graphically animated avatar), the virtual companion delivering the supplement content along with the source media to the one or more media consumers, wherein the supplemental content is customized based on an identity of at least one of the one or more media consumers  and wherein determining the response comprises determining at least one of a sentiment of the one or more media consumers, an engagement of the one or more media consumers, or an emotion of the one or more media consumers (figs.1-31, Col.15, lines 15-16, line 29, line 30-Col.17, line 16 and Col.19, line 32-Col.21, line 28), locally generated animated newscast can be generated or created by accessing news content from any of the information sources….can transform the text only news content into a multimedia animated broadcast….text only content retrieved from whatever source can be converted into a programming streaming with both audio and video components (does not included the source media) can be transmitted along with the source media or other source media; further  creates customized programming content including streaming segments of content including rendering various rendering properties and further uses various learning system to generate users viewing habits, to streams objects, segments and other rendering or presentation characteristic based on historical usage data of the user, the historical usage data including a record of activities of the user, user interaction, etc., and further discloses where the streams being received are associated with fields of metadata that enables filtering and rendering at specific locations of the user device(s) using other learning system including user interactions and further includes a virtual companion for rendering at the devices.
	ELDERING discloses creating customized program content using meta fields and profile information to generated supplemental content based on content metadata that is associated with the source media and preferences of consumer(s) (figs.2-6+, 11+, Col.6, line 13-Col.7, line 35, Col.9, line 50-Col.11, line 52 and Col.14, line 44-Col.17, line 40), BUT appears silent as to generating supplemental content based on a subset of the content metadata that is associated with a first portion of the source media and preferences 
	However, in the same field of endeavor, FERMAN discloses audio/visual management system and further discloses generating supplemental content based on a subset of the content metadata that is associated with a first portion of the source media and preferences (figs.1-51, [0094-0097], [0108-0113], [0116-0121] and [0258-0277]), content metadata: content profile(s), actor, descriptors, title, program views with set of fields, keyframes, etc., associated with video summary, trailers, etc.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of FERMAN into the system of ELDERING to efficiently filter or process supplemental content associated with the source media accordingly.  
	As to claims 3-5, ELDERING further discloses wherein determining a response of the one or more media consumers to the supplemental content; modifying the preferences of the one or more media consumers based on the determined response generating additional supplemental content based on the content metadata and the modified preferences; and delivering the additional supplemental content to the one or more media consumers along with the source media, wherein the supplemental content comprises one or more audio elements, video elements, or holographic elements and wherein the supplemental content is customized based on an identity of at least one of the one or more media consumers (Col.15, lines 15-16, line 29, line 30-Col.17, line 16 and Col.19, line 32-Col.21, line 28), note creates customized programming content including streaming segments of content including rendering various rendering properties and further uses various learning system to generate users viewing habits, to streams objects, segments and other rendering or presentation characteristic based on historical usage data of the user, the historical usage data including a record of activities of the user, user interaction, etc
	As to claims 6-8, ELDERING further discloses wherein the supplemental content comprises a virtual companion that consumes the source media along with the one or more media consumers, wherein the virtual companion reacts to one or more of the source media, another virtual companion, or the one or more media consumers and wherein the virtual companion interacts with one or more of the media consumers or another virtual companion (Col.2, lines 15-23, Col.14, line 53-Col.15, line 14 and Col.20, line 50-Col.21, line 7-the stream includes virtual animated human voice, graphically animated avatar).
	As to claim 9, ELDERING further discloses wherein determining the response comprises determining at least one of a sentiment of the one or more media consumers, an engagement of the one or more media consumers, or an emotion of the one or more media consumers (Col.15, lines 15-16, line 29, line 30-Col.17, line 16 and Col.19, line 32-Col.21, line 28), note creates customized programming content including streaming segments of content including rendering various rendering properties and further uses various learning system to generate users viewing habits, to streams objects, segments and other rendering or presentation characteristic based on historical usage data of the user, the historical usage data including a record of activities of the user, user interaction, etc.
	As to claim 10, ELDERING further discloses wherein delivering the supplemental content along with the source media comprises ducking or pausing the source media when the supplemental content is delivered (figs.14a+, Col.15, lines 49-54 and Col.18, lines 15-44), note rendering ads includes overlaying, superimposing, etc., ads and other graphics on the streaming content, processed automatically by the system based on preferences
	As to claims 11-12, the claimed “One or more non-transitory computer-readable storage medium…” is composed of the same structural elements that were discussed with respect to claims 1-2.
	As to claims 13-14, ELDERING further discloses wherein the content metadata includes at least one of global content metadata or time-aligned content metadata and wherein the preferences of the one or more media consumers include at least one of historical preferences or transient preferences of the one or more media consumers (Col.6, lines 13-67 and Col.15, line 15-Col.17, line 40).
	As to claim 15, ELDERING further discloses wherein generating the supplemental content comprises giving greater weight to the transient preferences than to the historical preferences (Col.9, lines 3-59 and Col.21, line 8-Col.22, line 35).
	As to claim 16, ELDERING further discloses determining the transient preferences based on one or more of a world state associated with a location where the source media is being consumed, local metadata determined from one or more sensors at the location, a sentiment of the one or more media consumers, an engagement of the one or more media consumers, or an emotion of the one or more media consumers (Col.15, lines 15-16, line 29, line 30-Col.17, line 16 and Col.19, line 32-Col.21, line 28), note remarks in claims 1-2 and 9.
	As to claims 17-18, ELDERING further discloses wherein analyzing the source media; and determining the content metadata based on the analyzing, wherein determining the content metadata is further based on at least one of metadata retrieved from one or more data sources or input from one or more test media consumers (Col.6, line 13-Col.7, line 35, Col.9, line 30-col.10, line 16 and Col.15, lines 15-54), note remarks in claims 1-2
	As to claims 19-20, the claimed “A computing device…” is composed of the same structural elements that were discussed with respect to claims 1-2.

Conclusion 
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              



ANNAN Q. SHANG